Citation Nr: 1500702	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent as of June 17, 2014, for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971 and from September 1972 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran filed a separate claim for radiculopathy of both lower extremities secondary to a service connected lumbar spine disability.  He received a duty to assist letter on April 2012 and was notified of the rating decision in May 2012 that granted service connection for radiculopathy of the left and right lower extremities and assigned a 20 percent rating for each.  The Veteran did not file a notice of disagreement with the May 2012 rating decision, therefore the ratings for radiculopathy of the lower extremities are not on appeal before the Board.  

During the pendency of the appeal, a September 2014 rating decision granted a higher rating of 40 percent for degenerative bone and disc disease of the lumbar spine, effective June 17, 2014.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the Veteran's claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In April 2014, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  Prior to June 17, 2014, the Veteran's lumbar spine disability was manifested by pain and some limitation of motion with forward flexion of the spine with incapacitating episodes of 21 days during a 12 month period.  Thoracolumbar forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, and incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period were not shown. 

2.  As of June 17, 2014, the Veteran's lumbar spine disability has been manifested by pain and limitation of motion with forward flexion of the spine.  Unfavorable ankylosis of the entire thoracolumbar spine and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown. 


CONCLUSIONS OF LAW

1.  Prior to June 17, 2014, the criteria for a rating in excess of 20 percent for intervertebral disc syndrome of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5243 (2014).

2.  As of June 17, 2014, the criteria for a rating in excess of 40 percent for intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter dated in December 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what that evidence shows, or does not show, relevant to the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Veteran asserts that his lumbar spine disability warrants higher ratings then the 20 percent assigned prior to June 17, 2014, and the 40 percent assigned as of June 17, 2014 under Diagnostic Code 5243.

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2014).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2014). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2014).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The RO has rated the Veteran's low back disability under Diagnostic Code 5243 for intervertebral disc syndrome.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.

Diagnostic Code 5003 also provides ratings for arthritis.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion and Diagnostic Code 5003 only provides for 10 percent and 20 percent ratings.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

An August 2008 private chiropractor treatment letter shows that the Veteran had been undergoing muscle stimulation, mechanical traction, and spinal manipulations to the cervical, thoracic, and lumbar spine for some time.  The Veteran reported low back pain that reduced his functional activities and daily living.  Difficulty standing, bending, walking, and sitting were reported concerning the lumbosacral and thoracolumbar region.  Range of motion testing showed forward flexion of the thoracolumbar spine to 30 degrees with 60 degrees noted as normal, extension to 10 degrees with 25 degrees noted as normal, right and left lateral flexion to 5 degrees with 25 degrees noted as normal, and right and left lateral rotation to 10 degrees with 30 degrees noted as normal.  

An October 2008 VA examination report shows that the Veteran complained of lower back pain with flare ups.  The Veteran reported that flare ups were exacerbated by any type of activity such as lifting, walking, and being in one position too long.  The pain reportedly radiated into his buttock and down his left leg.  He reported semi-incapacitating episodes three times per week where he would rest for a day.  He reported no issues with his bowels or bladder.  Physical examination showed that the Veteran had moderate antalgic movements and walked gingerly.  He had a normal lumbar lordosis curvature of the spine and severe paravertebral muscle spasms.  Range of motion examination of the thoracolumbar spine was noted as forward flexion to 50 degrees, right and left lateral bending to 15 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 35 degrees.  Pain was noted through the entire range of motion.  

A March 2009 VA treatment record shows that the Veteran was diagnosed with a back strain.

A November 2009 private hospital treatment record shows that the Veteran was assessed with multifocal degenerative disc disease with the most significant level located at L5/S1 with disc bulging and ligament flavum hypertrophy causing moderate to severe bilateral neural foraminal narrowing.  

A December 2009 private treatment record shows that the Veteran denied any bowl or bladder issues realted to his back condition.  He denied any loss of motor control.  His radiculopathy pain was resolved 80 to 90 percent with epidural steroid injections.  He was assessed with lumbar degenerative disc disease, lumbar spinal stenosis, and lumbar spondylosis.  He was noted to have full range of motion for flexion, extension, lateral flexion, and lateral rotation.  The Veteran was also assessed with increased tenderness to the paraspinal muscles.  

A January 2010 private chiropractic treatment record showed that the Veteran had increased back pain.  X-rays showed marked loss of normal disc height space and notable disc protrusions.  

A January 2010 VA back examination report shows the Veteran was diagnosed with degenerative bone and disc disease.  The Veteran reported no urinary or bowel incontinence.  The Veteran described the back pain as aching and of a moderate severity.  He also reported that he experienced pain daily and had flare ups.  The flare ups were reported to occur every one to two months, lasting three to seven days.  The Veteran reported that he experienced additional limitation of motion during the flare ups.  The examiner noted that the Veteran had experienced incapacitating episodes from his back disability that during the last 12 months period were noted to be 21 days.  Physical examination of the spine showed no abnormal spinal curvatures.  Abnormalities of the thoracic sacrospinalis showed muscles spasms, pain with motion, and tenderness.  Range of motion of the thoracolumbar spine showed forward flexion to 45 degrees, extension to 0 degrees, left lateral flexion to 5 degrees, left lateral rotation to 10 degrees, right lateral flexion to 5 degrees, and right lateral rotation to 10 degrees with pain noted on active range of motion.  While pain was reported following repetitive range of motion but no additional limitation after three repetitions of range of motion.  The Veteran was found to have a positive Lasegue's sign.  Imaging reports showed that the Veteran had age related multi-level degenerative bony disc disease without evidence of fracture, subluxation, bone destruction, or soft tissue abnormality.  No evidence of spondylosis or vertebral fracture was noted.  

An April 2010 letter from the Veteran's private chiropractor reported that the Veteran had continued to require treatments for pain of the lower back and should be rated at a 30 percent impairment rating.

A December 2011 VA x-ray report shows that the Veteran was assessed with severe degenerative disc changes with loss of disc space with bone on bone contact, vacuum disc changes, and reactive sclerosis.  Examination of the back showed tenderness at L4-5 and L5-S1.  The Veteran reported difficulty rising from lying flat in bed.  

A May 2012 VA treatment report shows that the Veteran was diagnosed with lumbar intervertebral disc disease and lumbar spondylosis with foraminal stenosis.  

A June 2014 VA examination report shows that the Veteran was diagnosed with lumbar degenerative disc syndrome and degenerative disc disease.  The Veteran reported flare ups related to normal daily activities.  Range of motion testing showed forward flexion to 80 degrees with pain noted at 70 degrees, extension was to 5 degrees with pain noted at 5 degrees, right lateral flexion to 20 degrees with pain noted at 20 degrees, left lateral flexion to 20 degrees with pain noted a 20 degrees, right lateral rotation to 25 degrees with pain noted at 25 degrees.  Repetitive motion testing showed no loss in additional range of motion.  Functional impairment of the spine was noted as less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance.  Localized tenderness of the muscles and soft tissues of the thoracolumbar spine was shown.  The examiner reported that the Veteran had muscles spams of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  He was also found to have guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  No ankylosis of the spine was noted.  It was also noted that the Veteran did not have neurological abnormalities related to the thoracolumbar spine condition such as bowel and bladder problems.  The examiner reported that the Veteran had intervertebral disc syndrome with incapacitating episodes that had a total duration of at least four weeks but less than six weeks during the past 12 months.  The examiner also noted that while the Veteran's thoracolumbar condition would make him a poor candidate for routine work environments requiring lifting, that he would be an acceptable candidate for a sedentary form of employment.  Finally, the examiner remarked that an opinion concerning the Veteran's changes in range of motion during flare ups would not be able to be rendered due to the unpredictability and variability of those symptoms.  

Prior to June 17, 2014

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability did not warrant a rating in excess of 20 percent prior to June 17, 2014.  Specifically, range of motion testing performed did not show that the Veteran's lumbar spine was limited to 30 degrees or less, even when considering the impact of pain and other factors limiting the range of motion.  The Board notes that an August 2008 private chiropractor record shows that the Veteran's average forward flexion was noted to 30 degrees with 60 degrees considered to be normal.  However, the Board finds that this measurement is inconsistent with another range of motion testing conducted in October 2008, two months later, which showed a 50 degree forward flexion result.  Moreover, the private chiropractors report showed that the Veteran's average measurement was 30 degrees and it is unclear how many measurements were actually taken by the chiropractor.  The Board also notes that the private chiropractor reported that 60 degrees was a normal forward flexion of the lumbar spine, but under VA guidelines 90 degrees is considered a normal forward flexion.  The Board finds that it is unclear whether the private chiropractor's measurements of forward flexion was conducted in accordance with VA guidelines and the Veteran subsequent measurements of forward flexion prior to June 17, 2014, did not show a forward flexion limited to 30 degrees or less but was recorded at 50 degrees and 45 degrees.  Therefore, the Board finds that the Veteran's thoracolumbar spine has not been shown to be limited to forward flexion of 30 degrees or less and no ankylosis of the entire lumbar spine has been shown at any time.

The Board also notes that in order for the Veteran's symptomatology to warrant a higher rating of 40 percent, ankylosis would have to be shown affecting the entire thoracolumbar spine.  Here, objective medical examination by the January 2010 VA examination report shows no ankylosis of the entire lumbosacral spine.  While the medical evidence shows pain and limited range of motion due to pain, the pain and other limiting factors are not show to limit the Veteran's thoracolumbar forward flexion to 30 degrees or less as required for a higher rating.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Finally, the Board notes that the Veteran did not have incapacitating episodes of at least four weeks but less than six weeks during a 12 month period which is required for a rating in excess of 20 percent.  Instead, the Veteran was found to have incapacitating episodes of 21 days during a 12 month periods which is short of the four week requirement for a 40 percent rating.  Therefore, the Board finds that the Veteran's claim for a rating in excess of 20 percent for a lumbar spine disability prior to June 17, 2014 must be denied.

As of June 17, 2014

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent as of June 17, 2014.  Specifically, range of motion testing performed did not show any occasion where the Veteran's lumbar spine was limited to any less than 80 degrees, with pain at 70 degrees, even when considering the impact of pain and other factors limiting the range of motion.  Therefore, the Board finds that at no time has the Veteran's thoracolumbar spine been shown to be limited to forward flexion of 30 degrees or less and no ankylosis of the entire lumbar spine has been shown at any time.  The Board also notes that in order for the Veteran's symptomatology to warrant a higher rating than 40 percent, unfavorable ankylosis would have to be shown affecting the entire thoracolumbar spine.  Here, objective medical examination by the June 2014 VA examination report shows no ankylosis of the entire lumbosacral spine.  While the medical evidence shows pain and limited range of motion due to pain, the pain and other limiting factors are not show to limit the Veteran's thoracolumbar forward flexion to 30 degrees or less as required for a higher rating.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, the Board notes that the Veteran did not have incapacitating episodes of at least six weeks during any 12 month period which is required for a rating in excess of 40 percent as reported in the June 2014 VA examination report.  Therefore, the Board finds that the Veteran's claim for a rating in excess of 40 percent for his lumbar spine disability beginning on June 17, 2014 must be denied.

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine and the prescription for bed rest requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's lumbar spine disability such as incapacitating episodes and limited range of motion with pain are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.124a (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, fatigue, and bed rest concerning his back.  Examiners and private physician have conducted examinations of the Veteran's spine reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2014).  The Veteran's neurologic symptoms due to the spine disability have been separately rated.  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating for a lumbar spine disability, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent as of June 17, 2014, for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


